Citation Nr: 1535008	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-31 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of bladder cancer, status post radical cystectomy (residuals of bladder cancer).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1960 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.
 

FINDING OF FACT

In a July 2015 written statement, before a Board decision was issued, the representative notified the Board in writing of the Veteran's intent to withdraw the appeal for service connection for residuals of bladder cancer.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met regarding the appeal for service connection for residuals of bladder cancer.  38 U.S.C.A. 
§§ 7104(a), 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn issue is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

Withdrawal of Service Connection for Residuals of Bladder Cancer
  
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

On July 16, 2015, prior to the promulgation of a decision by the Board, VA received a written statement from the Veteran's representative indicating the Veteran's desire to withdraw all pending appeals, to include appeals certified to the Board.  See July 2015 VA Form 21-4138.  As a result, there remain no questions of 
fact or law for appellate consideration.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for residuals of bladder cancer, and the appeal will be dismissed.  See 38 C.F.R. § 20.204.


ORDER

The appeal for service connection for residuals of bladder cancer, having been withdrawn, is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


